DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 11 are rejected under 35 U.S.C. 103 as being obvious over Kwon et al. (hereinafter “Kwon”), US Pub. No. 2019/0005889, in view of IN, US Pub. No. 2017/0154578.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Kwon teaches a light emitting display apparatus (fig. 1) comprising: a light emitting display panel including a pixel (fig. 1, display 100, subpixel 101), the pixel comprising a first transistor connected to a gate line and a data line (fig. 6, transistor T1, G1, DATA); a gate driver supplying a gate signal to the first transistor (fig. 1, gate driver 120); a data driver supplying a data voltage to the data line (fig. 1, data driver 110).
Kwon fails to explicitly teach a switching driver connecting the data line to the data driver or connecting a sensing line to the data driver, the sensing line included in the pixel and wherein a gate driver turns on and then turns off the first transistor through the switching transistor.
However, in the same field of endeavor, IN teaches a display device including a switching transistor (see fig. 3, TR_SC) connected to a data line and data driver (see fig. 3, DL and data driver 130) in addition to a gate driver that turns on and off during a data period (see fig. 3 and accompanying text).
Therefore, it would have obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kwon to include the feature of IN. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved compensation.
Regarding claim 3, Kwon teaches wherein the switching driver comprises: a first switching unit connecting the data line to the data driver and a multiplexor switching unit connecting the sensing line to the data driver (fig. 2, demultiplexer 112, switch array 114).
Regarding claim 11, Kwon teaches wherein the data driver comprises: a data voltage generator generating the data voltage which is to be transferred to the data line (fig. 1, timing controller 130); a reference voltage transferor transferring a reference voltage to the sensing line ([0011, 0137]); a converter converting a sensing signal, transferred through the sensing line, into sensing data and transferring the sensing data to a controller ([0051]); and a switching unit connecting the switching driver to one of the data voltage generator, the reference voltage transferor, and the converter (fig. 2, switching 112).
Allowable Subject Matter
Claims 2 and 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination included in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622